Order filed, January 31, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00045-CV
                                 ____________

M & F WORLDWIDE CORP., MCG INTERMEDIATE HOLDINGS, INC.,
 MAFCO WORLDWIDE CORPORATION, MAFCO CONSOLIDATED
GROUP LLC AND PCT INTERNATIONAL HOLDINGS, INC., Appellant

                                         V.

    PEPSI-COLA METROPOLITAN BOTTLING COMPANY, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-77606


                                     ORDER

      The reporter’s record in this case was due January 23, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM